Fourth Court of Appeals
                                   San Antonio, Texas
                                          June 24, 2021

                                      No. 04-21-00013-CV

                                        Judy FREEMAN,
                                            Appellant

                                                 v.

Kundu JOHNSON, individually and as Independent Administrator of the Estate of James Phillip
                                 Johnson, deceased,
                                      Appellees

                  From the 225th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2020-CI-13953
                      Honorable Cynthia Marie Chapa, Judge Presiding


                                         ORDER

     Appellant's motion for extension of time to file a brief is granted. We order appellant's brief
due July 6, 2021.




                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of June, 2021.



                                                      ___________________________________
                                                      MICHAEL A. CRUZ, Clerk of Court